Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 22, 2022

                                    No. 04-22-00540-CV

 Al SUAREZ, as Mayor of the City of Converse, Jeff Beehler, as Place 5 Member, City Council
of the City of Converse, Kathy Richel, as Place 1 Member, City Council of the City of Converse,
Shawn Russell as Place 3 Member, City Council of the City of Converse, Marc Gilbert, as Place
   6 Member, City Council of the City of Converse, Le Ann Piatt, City Manager of the City of
      Converse, Holly Nagy as Secretary of the City of Converse, and the City of Converse,
                                           Appellants

                                              v.

                                     Katherine SILVAS,
                                          Appellee

                 From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CI22419
                          Honorable Aaron Haas, Judge Presiding


                                       ORDER
        The Appellee’s Unopposed Second Motion for Extension of Time to File Brief is
GRANTED. The appellee’s brief is due on January 10, 2023. No further requests for extensions
of time will be allowed.



                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court